DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (US 2016/0317370).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A cushion system comprising:
a cushion including at least three inflatable cells (102) arranged in series between a front seat cushion edge and a rear seat cushion edge (Figures 2, 3, and 5);
a manifold having at least one inflation inlet, and at least one deflation outlet (manifold with fill and bleed tubes 124, as shown in Figure 1);
a valve assembly (valves 124 described in paragraph 0035) adjustable among at least three different valve configurations (paragraph 0042 describes more than three configurations), and fluidly connecting some of the inflatable cells to the at least one inflation inlet (as described by the massage function near the end of paragraphs 0042 and 0046) and some of the inflatable cells to the at least one deflation outlet in each of the different valve configurations (as described as “simply deflated” near the end of paragraphs 0042 and 0063);
a pressure sensor structured to monitor a pressure parameter of the cushion (Figure 4 and paragraphs 0044 and 0046)); and
an electronic control unit coupled to the pressure sensor and structured to output a signal based on the monitored pressure parameter (paragraph 0050).

2. The cushion system of claim 1 wherein the pressure parameter is indicative of a fluid pressure of one or more of the at least three inflatable cells (paragraph 0050).

3. The cushion system of claim 2 wherein the electronic control unit is further structured to vary a fluid pressure in the cushion via feedback control based on the monitored pressure parameter (paragraphs 0046 and 0050).

4. The cushion system of claim 1 wherein the signal is produced in response to a change in body positioning of a user upon the cushion indicated by the monitored pressure parameter (as described with regard to tracking the “hot spot” 700 in paragraph 0061).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2016/0317370) in view of Penninger (US 9138173).
Evans shows and describes the details set forth in the rejections above, but lacks the specifics of the signals including an alarm signal produced in response to a fall from the cushion indicated by the monitored pressure parameter. 
On the other hand, Penninger monitors pressures similarly to Evans and further discloses in column 4, lines 55-59 and claim 1 that if the detected weight of the occupant falls below a predetermined magnitude, then the system produces alarm signals indicating that the patient has fallen off of the patient support. 
It would have been obvious to further utilize the monitored pressure parameters of Evans to detect when an occupant has fallen off the cushion being monitored, as indicated by the pressure falling below a predetermined magnitude, as taught by Penninger, and to use the signal of the monitored parameters to generate 

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
5. The cushion system of claim 1 wherein the signal includes an alarm signal produced in response to a fall from the cushion indicated by the monitored pressure parameter (in accordance with the statement of obviousness, above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636